Appeal from an order of Supreme Court, Erie County (Mahoney, J.), entered January 8, 2001, which, inter alia, compelled petitioners to comply in certain respects with subpoenas served upon them.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously modified on the law by vacating the provision permitting petitioners Barbara Humphrey Watts and Justin S. White to withhold information pursuant to CPLR 3122 (b), denying their petitions in their entirety and granting the cross motion with respect to those petitioners in its entirety and as modified the order is affirmed with costs to respondent.
Memorandum: Where, as here, there is a conflict between the order of Supreme Court and its decision, the decision controls (see, Matter of Edward V., 204 AD2d 1060, 1061; see also, Wills v Wills, 283 AD2d 1023, 1024). In its decision, the court denied the petitions seeking to quash subpoenas issued by respondent and granted respondent’s cross motion seeking to compel petitioners to comply with the subpoenas. The order, however, provides that petitioners shall comply with the subpoenas “with the exception that as to any materials felt by [them] to fall within some privilege from disclosure, said petitioners shall prepare and serve upon counsel for [respondent] a ‘privilege log’ in the form and detail required under *848CPLR § 3122 (b).” We agree with respondent that the order must be modified to conform to the court’s decision (see, Wills v Wills, supra at 1024; Pauk v Pauk, 232 AD2d 386, 390-391, lv denied 89 NY2d 982). In light of our decision, we do not reach respondent’s remaining contention. Thus, we modify the order by vacating the provision permitting petitioners Barbara Humphrey Watts and Justin S. White to withhold information pursuant to CPLR 3122 (b), denying their petitions in their entirety and granting the cross motion with respect to those petitioners in its entirety. Present — Pine, J.P., Wisner, Scudder, Gorski and Lawton, JJ.